Citation Nr: 0113987	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.

2. Entitlement to service connection for bilateral hearing 
loss. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  The veteran appealed the 
RO's initial 10 percent evaluation of his PTSD and also 
appealed the denial of service connection for bilateral 
hearing loss.  

In February 2001 additional records were submitted to the RO 
and were subsequently forwarded to the Board in March of 
2001.  The records contained two additional VA psychiatric 
progress notes from November to January 2001 and several lay 
statements. With regard to the PTSD claim, the notes and 
statements generally express the veteran's discontent with 
the speed and manner in which the VA is handling his claim.  
They do not contain additional clinical evidence pertinent to 
the severity of his PTSD.  In that same series of 
correspondence the veteran requested that his appeal be dealt 
with in a timely fashion.  Accordingly, the Board has 
reviewed the submitted information when reaching a favorable 
decision on the claim and by this opinion, increases the 
rating disability from 10 percent to the requested 30 
percent.  See 38 C.F.R. § 20.1304(c); AB. v. Brown, 6 Vet. 
App. 35 (1993); Bernard v Brown, 4 Vet. App. 384 (1993). 

The veteran raised two additional issues during the course of 
his appeal, one addressing an earlier denial of entitlement 
to shrapnel in the right cheek and another, raised in the 
first instance, regarding entitlement to service connection 
for hypertension secondary to PTSD.  Entitlement to service 
connection for the shrapnel in the right cheek was previously 
denied by the RO in a May 1998 rating decision.  In January 
2000, responding to a renewed petition from the veteran, the 
RO advised the veteran that new and material evidence was 
necessary to reopen the claim.  With regard to the 
hypertension secondary to PTSD, the RO informed the veteran 
that additional evidence was needed in support of his claim 
in April 2000.  The veteran recently submitted additional 
information that may be pertinent to both claims in February 
and March of 2001 and such is referred to the RO for any 
action deemed appropriate.  See Godfrey v. Brown, 7 Vet. App. 
398 ( 1995).  See also Veterans Claims Assistance Act of 
2000, (VCAA) Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000); VAOPGC PREC 9-99, 64 Fed. Reg. 52376 (1999)

In correspondence received by the Board in March 2001, the 
veteran raised the matter of having a hearing in connection 
with the case.  However, he noted that he would be unable to 
travel to such a hearing.  See 38 C.F.R. §§  20.704; 20.705 
(2000). 
 
The matter of the veteran's bilateral hearing loss will be 
addressed in the remand portion of this decision.

FINDING OF FACT

The evidence reflects the veteran has social impairment with 
intermittent periods of inability to perform tasks due to 
such symptoms as depressed mood, anxiety, sleep impairment 
and mild memory loss.

CONCLUSION OF LAW

The veteran's PTSD disability warrants an evaluation of 30 
percent, and no more.  38 U.S.C.A. §§ 1155 (West 1991); VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 8 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence in support of the claim; (2) a duty to assist in 
obtaining records that the veteran adequately identifies; (3) 
for compensation claims, a duty to assist in obtaining 
service records and any other relevant records held by a 
Federal body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The veteran's service medical records were obtained by the 
RO.  The RO also obtained private medical records of the 
veteran.  The RO arranged a VA examination relevant to the 
veteran's PTSD claim, which the veteran was unable to attend; 
accordingly, a subsequent examination was arranged and 
accomplished.   The RO requested that the veteran submit 
additional information pertinent to the claim in January 
2000.  The file contains lay statements from the veteran, his 
spouse and a colleague.  The veteran indicated no other 
medical records pertinent to the claim.  The RO notified the 
veteran in a timely fashion of its rating decision, finding 
the veteran's entitlement to service connection for PTSD 
warranted a 10 percent evaluation.  As a result of these 
actions, the RO has fulfilled the duty to assist contemplated 
under the VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107). 

Rating Decision

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.

The primary focus in rating disabilities is on functional 
impairment. 38 C.F.R. § 4.10 (2000).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  The words "moderate" 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

In examining the severity of a given psychiatric condition, 
physicians often utilize the Global Assessment of Function 
(GAF) scale.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

Regulations outline a general rating formula for mental 
disorder, including post-traumatic stress disorder, as 
follows: A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.).  A 50 percent 
rating is assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), it was 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern). Rather, in 
Fenderson, the Court discussed the concept of "staged" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126- 28.  
Accordingly, when reviewing this claim, the Board will 
examine all the evidence of record to determine whether 
staged ratings are warranted by the facts. 

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected PTSD disability.

Factual Background

The veteran perfected his appeal to the initial rating.  He 
contended that his service-connected PTSD disability 
warranted an evaluation of 30 percent.

The veteran was diagnosed with PTSD on two occasions in 1999, 
first by a social worker and second by a VA physician at the 
RO's request.  The VA physician examiner found that the 
veteran's GAF was at 61 for mild to moderate severity, while 
the VA treating social worker found the veteran's GAF was at 
54 for moderate to serious impairment. 

Both examiners generally noted the veteran's physical 
ailments which included left eye blindness, insulin-dependent 
diabetes mellitus, hypertension, status post-back surgery, 
chronic right knee and facial scars, status post 
cardiovascular three-way bypass surgery and 
hypercholesterolemia.

Both examiners noted that the veteran had a positive work 
ethic, that prior to his retirement he had sustained 
consistent employment since service, and that he had strong 
support and understanding from his wife.  They both noted 
some mild depression in the veteran.

The VA physician examiner found the veteran's chronic medical 
problems were among the veteran's psychosocial stressors 
under Axis IV (Psychosocial and Environmental Problems) as 
the veteran felt he had inadequate finances due to chronic 
medical problems.  He found that the veteran had other 
psychosocial and environmental problems related to the 
reactivation of the veteran's old combat traumas.  

The VA social worker noted in his examination report that due 
to his age and health limitations, the veteran found himself 
more stressed and his symptoms exacerbated.  The veteran's 
treatment records from November through January 2001, 
subsequently received by the RO in February 2001 and by the 
Board in March 2001, confirm the veteran's concerns with his 
age and health limitations.

Both examiners noted that the veteran experienced numerous 
traumatic events while serving as a platoon sergeant in the 
United States Army during World War II.  These events, as 
related by the veteran, include among others:

While serving in Manila, he killed a small child, who had 
been opening and closing a window in a nearby building.  He 
believed the child to be a sniper.  He realized his mistake 
when a young woman came out of the building holding a small 
boy with a single gunshot wound between the eyes. 

Prior to action in the Solomon Islands and in the Philippines 
while at Guadalcanal, on route to their area of assignment 
they were caught in an accidental fire set by the natives.  
They were all forced to flee across the Tenaru River to 
escape the flames.  The veteran noted that they had to form a 
human chain to cross the river.  He received the Soldier's 
Medal at this time by saving a fellow soldier from death.

The veteran recalls patrols, fire fights, digging fox holes 
and physical contact with the Japanese. He notes that several 
men were killed in action, including [redacted].  In 
particular he describes, a bomb being thrown into his foxhole 
during one attack.  During the same attack he got hold of a 
machine gun and risked his life to fight off the attack, 
protecting his fellow soldiers.  The veteran relates he 
received a medal for this service.

The veteran received the Purple Heart for injuries to his leg 
and face.

The veteran's DD-214 form corroborates his combat status, he 
received the Asiatic Pacific Campaign medal with Bronze 
arrowhead, Philippine Liberation Ribbon with 1 Bronze Star, 
Solider Medal, Bronze Star with Oak leaf clusters and the 
Purple Heart among others. 

Both examiners noted that awareness of the aforementioned 
traumas was awoken by the veteran's present day 
circumstances, including his retirement, which gave him time 
to reflect on his past.  The veteran related to the VA 
physician examiner in particular that his great grandchildren 
are of the age of the child he killed in combat and that this 
caused some recurrent reflections.

Both examiners noted that the veteran's symptoms included 
sleep impairment, irritability and depression. The veteran 
stated to the VA examiner physician that his increasing 
irritability was related, in part, to his loss of 
independence and inability to drive due to his medical 
issues.  The veteran denied lethality. 

The VA physician examiner noted that the veteran exhibited 
avoidance of stimuli associated with his combat experience, 
including large crowds and Japanese cigarettes.  The veteran 
was unable to attend his granddaughter's graduation as a 
result of his crowd avoidance behavior.  Loud noises also 
upset him.  
 
With regard to his mental status the veteran presented to the 
VA examiner as dressed appropriately, and he was noted as 
being alert and fairly attentive.  He was cooperative and 
forthcoming, and maintained good eye contact and appropriate 
interpersonal contact.  He was noted to be oriented to 
person, place, time and situations. 

Although the veteran's speech was spontaneous during most of 
the interview with the physician examiner, latency was noted 
when the veteran talked about traumatic events.  A recess was 
necessary to regroup his thoughts, although, rate, volume, 
rhythm, and prosody of speech were normal.  The veteran's 
thought content was mood congruent, non-paranoid, non-
referential and non-grandiose. 

The VA physician stated that the veteran's cognitive 
functions reflected his education.  The veteran's 
crystallized memory was quite good and he was able to perform 
basic math calculation without difficulty.  He also performed 
serial sevens and serial threes without difficulty.  Visual 
spatial testing was intact and his abstractive thinking for 
proverbs and similarities showed good interpretation.  The 
veteran's judgment and capability in making decisions was 
also considered good.  However, the veteran's recall in five 
minutes was only one out of three, with assistance.

In reflecting on the veteran's current psychological state, 
the VA physician noted that the combination of the veteran's 
difficulty in processing and organizing stimuli related to 
(1) his chronic medical problems, (2) loss of function, (3) 
his phase of life issues regarding retirement and (4) the 
reactivation of painful and traumatic stimuli of his combat 
experiences had overwhelmed the veteran.

The VA physician's report differed only slightly in the 
symptomatology related by the VA social worker.  The 
physician examiner noted that the veteran denied any auditory 
or visual hallucinations, thought broadcasting, thought 
insertion, or thought withdrawals.  The VA physician cited 
the veteran as having a GAF of 61 based in part upon his 
resilience and support from both his wife and the 37th 
Division Army Association as well as the Purple Heart 
Association in Fresno.  The VA physician noted that the 
veteran had not received on-going psychiatric treatment.  

In contrast, in evaluating the veteran with a GAF of 54, with 
moderate to serious impairment, the VA social worker noted 
that the veteran had undergone seven psychiatric treatments 
as of August 1999, and that he was experiencing flashbacks 
and intrusive thoughts.  

Analysis

The veteran filed his claim subsequent to the November 7, 
1996 change in regulations regarding the severity of 
psychiatric disorders.  Because his claim was filed after the 
regulatory change occurred, he is entitled solely to 
application of the most recent version of 38 C.F.R. § 4.130 
utilizing the GAF review system. VAOPGC PREC 3-2000, 65 Fed. 
Reg. 33422 (2000); See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v Brown, 4 Vet. App. 384 (1993).

In evaluating the veteran's disability rating, as noted 
previously, in order to receive an increase to 30 percent, 
the veteran must exhibit symptoms of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

With regard to his specific symptoms of PTSD, the VA social 
worker noted that the veteran had intrusive thoughts.  Both 
examiners noted mild depression, sleep impairment, and 
irritability.  The veteran's psychiatric treatment records 
confirm his sleep impairment.  The VA physician noted some 
loss of short-term memory, and difficulty with emotional 
lability when discussing his stressors such that a recess was 
necessary.  Although both examiners noted the veteran's 
strong work ethic and productive work history, the veteran 
related that he sought professions where he could often be 
alone.  The examiners indicated that the veteran's present 
retirement, as well as the age of his grandchildren, act as 
catalysts to his present difficulties.  

As noted by the VA physician, the veteran's consistent 
employment and subsequent retirement make it difficult to 
evaluate his work efficiency; however, socially, there appear 
to be intermittent periods of impairment.  Specifically the 
veteran stated, and the wife verified, the veteran's 
avoidance of large crowds.  The VA physician noted that his 
avoidance affected the veteran to the degree that he was 
unable to attend his granddaughter's graduation.  Latency was 
noted in the veteran's ability to discuss the mistaken 
shooting of the child during combat.  Accordingly, the 
veteran's symptomatology is in keeping with a 30 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

However, notwithstanding the similarity of symptoms found by 
both examiners, the Board notes some discrepancies in the 
overall conclusions reached by the VA social worker and the 
VA physician.  The first found moderate to severe PTSD and 
the latter found mild PTSD.  In reconciling such disparity 
the Board is not bound by the examiners use of the words mild 
or severe, but rather by an assessment based on the entire 
record.  Although the VA social worker uses the word severe 
in his overall account, he does not find any one symptom or a 
combination of symptoms to be severe.  The Board also notes 
that the VA social worker assigned a GAF of 54 which falls 
within the middle range of moderate symptoms; not the severe 
range.  In the VA physician's assessment, although he 
reported an overall conclusion of mild PTSD, his stressors 
and symptomatology mirror those found by the social worker.  
Further, the VA physician assigned a GAF of 61, indicative of 
no more than mild PTSD, however, that is the cusp of the mild 
to moderate PTSD range, thus raising question as to whether a 
mild or moderate diagnosis more nearly approximates the 
veteran's PTSD.  Upon a review of all the symptomatology in 
the examinations, the Board finds the examinations in toto 
indicate moderate PTSD. 38 C.F.R. § 4.3 (2000).   

Accordingly, based on the aforementioned symptomatology and 
the reconciled examinations the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a rating of 30 percent.  See 38 C.F.R. §§ 4.7; 
4.130, Diagnostic Code 9411.

The veteran does not warrant an increase in excess of 30 
percent.  As noted earlier, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence does reflect some social impairment, 
disturbances of mood, and difficulty with short-term memory.  
However, the record does not reflect flattened affect, 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
long-term memory, impaired judgment or difficulty sustaining 
social relationships.  On the contrary, the VA examiner noted 
the veteran was a good historian, had a strong work ethic, 
and had sustained a supportive relationship with both his 
wife and various military affiliates.  Furthermore, the 
veteran's thought content was mood congruent, non-paranoid, 
non-referential and non-grandiose. It is noteworthy that the 
veteran himself requested a 30 percent rating.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, although 
the veteran exhibits some symptomatology pertinent to a 50 
percent rating evaluation, the greater weight of the evidence 
is against such a rating.  Therefore, an increase in 
evaluation in excess of 30 percent is not warranted under 38 
C.F.R. § 4.130, Diagnostic Code 9411.

Further, staged ratings are not presently warranted for any 
period between the effective date of the grant of service 
connection and the grant of the currently assigned 30 percent 
rating.  Accordingly, for these reasons staged ratings are 
not warranted.  Fenderson at 126 -28.


ORDER

An evaluation for service-connected PTSD in excess of 30 
percent is granted, subject to law and regulations governing 
the award of monetary benefits.


REMAND


There have been changes in the law during the pendency of 
this appeal.  The Board observes that the recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist. VCAA Pub. L. No. 106-475, § 4, 114 Stat. 2096 
(2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The veteran's claim was determined to be not well grounded by 
a rating action in October 1999.  Accordingly a remand is 
required to ensure compliance with the VCAA.  Id.

Furthermore, although the veteran's hearing loss was 
diagnosed by a private physician in July 1995, the examiner 
did not provide an etiology as to the veteran's hearing loss. 

For the purpose of service connection, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz, 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Such 
auditory thresholds were not expressly delineated by the 
physician.  The Board is proscribed from making the requisite 
medical determination.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Therefore, according to the definition of 
hearing loss outlined in 38 C.F.R. § 3.385, the competent 
evidence of record does not establish the existence of a 
hearing disability during or since service. 
However, the VA is required to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary if (1) there is competent evidence 
of a current disability or persistent recurrent symptoms of 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). 

The Board finds the fact that the veteran has a hearing aid 
in each ear supportive of his hearing loss claim.  Further, 
the veteran reported a decrease in his hearing ability and a 
ringing in his ears since service.  His wife's lay testimony 
and that of a fellow serviceman support such statements.  The 
veteran's attested symptoms lend themselves to lay 
observation, and thus the veteran statements and that of his 
spouse and colleague, regarding continuing symptoms in 
connection with the described noise exposure in service, are 
considered competent evidence.  Such competent evidence 
represents a link between service and the veteran's hearing 
problems.  Accordingly, the evidentiary circumstances trigger 
the VA's duty to assist the veteran with an examination so 
that there can be sufficient medical evidence for the VA to 
make a determination on the veteran's claims for bilateral 
loss.  See Falzone v. Brown, 8 Vet. App. 398, 403-04 (1995).  
Therefore, a medical examination is necessary, and thus a 
remand is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran has submitted additional 
information with regard to his hearing 
loss disability.  The RO should review 
the newly submitted material and take 
such actions as necessary. See VCAA, Pub. 
L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. § 20.1304.

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed and that 
new notification requirements and 
development procedure contained in 
sections 3 and 4 of the Act, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

3.  The RO should schedule VA 
examination(s) to determine whether the 
veteran has a current disability 
manifested by bilateral hearing loss.  
Any indicated studies should be 
accomplished; a written report of which 
should be associated with each 
examination report.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested examination(s).  Such review 
should be noted in the examination 
report.  After reviewing the claims file, 
to specifically include the service 
medical records, and examining the 
veteran, the examiner(s) should be 
requested to provide the following 
opinion: Does the veteran have a 
disability manifested by hearing loss.  
If so, please provide an opinion as to 
whether such is at least as likely as not 
related to the veteran's period of 
service, and combat exposure therein.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
The RO should advise the veteran that a 
failure to report for the above-scheduled 
VA examination(s) without good cause may 
result in the denial of his service-
connection claim.  38 C.F.R. § 3.655 
(2000).

4.  After the development requested above 
have been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should re-adjudicate 
the claim of entitlement to service 
connection.

If any benefit sought on appeal remains denied the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN	
	Member, Board of Veterans' Appeals


 



